14-4541-cv
Riley v. Comm’r of Finance


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 1st day of October, two thousand fifteen.

PRESENT: JOHN M. WALKER, JR.,
                 REENA RAGGI,
                                 Circuit Judges,
                 KIYO A. MATSUMOTO,
                                 District Judge.*
----------------------------------------------------------------------
BARBARA J. RILEY,
                                 Plaintiff-Appellant,

                             v.                                              No. 14-4541-cv

COMMISSIONER OF FINANCE OF THE CITY OF
NEW YORK, CITY OF NEW YORK, KELVIN MYERS,
NEIGHBORHOOD                      RESTORE                HOUSING
DEVELOPMENT FUND CORP., BX REALTY
CORP. 1, JAY S. MARKOWITZ,
                                 Defendants-Appellees.
----------------------------------------------------------------------

FOR APPELLANT:                                   Barbara J. Riley, pro se, Jacksonville, Florida.



*
 The Honorable Kiyo A. Matsumoto, of the United States District Court for the Eastern
District of New York, sitting by designation.

                                                     1
FOR APPELLEES:                              Janet L. Zaleon, Assistant Corporation Counsel,
                                            for Zachary W. Carter, Corporation Counsel of
                                            the City of New York, New York, New York,
                                            for City of New York and Commissioner of
                                            Finance of the City of New York.

                                            Alex S. Avitabile, Esq., New York, New York,
                                            for    Neighborhood       Restore    Housing
                                            Development Fund Corp.

          Appeal from a judgment of the United States District Court for the Eastern District

of New York (Brian M. Cogan, Judge).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment entered on October 29, 2014, is AFFIRMED.

          Plaintiff Barbara J. Riley, proceeding pro se, appeals from the dismissal of her

complaint pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject-matter jurisdiction.

See Decision and Order, Riley v. City of New York, No. 14 Civ. 4482 (BMC) (E.D.N.Y.

Oct. 29, 2014), ECF No. 48.              The district court dismissed Riley’s quiet-title

action—which sought a declaration of ownership of property despite a tax-foreclosure

judgment already entered against Riley in New York state court—pursuant to the

Rooker-Feldman doctrine. See District of Columbia Court of Appeals v. Feldman, 460

U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). We review de

novo a district court’s dismissal for lack of subject-matter jurisdiction, including a

Rooker-Feldman dismissal. See Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77,

83 (2d Cir. 2005). We assume the parties’ familiarity with the facts and the record of

prior proceedings, which we reference only as necessary to explain our decision to

affirm.

                                               2
       Federal “appellate jurisdiction to reverse or modify a state-court judgment is

lodged . . . exclusively in [the Supreme] Court.” Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 283 (2005). On that principle, the Rooker-Feldman doctrine

bars a party who has already had a judgment entered against her in state court from

initiating a federal action complaining of injuries caused by the state-court judgment and

inviting federal review and rejection of that judgment. See Hoblock v. Albany Cty. Bd.

of Elections, 422 F.3d at 85.

       The district court here correctly dismissed Riley’s action pursuant to

Rooker-Feldman.     The complaint sought to remove six alleged clouds on Riley’s

claimed title to a Brooklyn property, as well as a declaratory judgment of free-and-clear

ownership.   Riley’s claimed ownership of the property, however, was already fully

adjudicated and rejected in the prior state-court proceedings.          See In Rem Tax

Foreclosure Action No. 51, Borough of Brooklyn, Index No. 8700/07 (N.Y. Sup. Ct. Feb.

26, 2013). In Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423 (2d Cir.

2014), this court held that an action seeking a declaration of property ownership after loss

of title pursuant to a state-court foreclosure judgment was barred by Rooker-Feldman.

See id. at 426–28. As in Vossbrinck, the district court in this case lacked subject-matter

jurisdiction to review and reject the state-court foreclosure judgment and, therefore,

correctly dismissed the action.




                                             3
      We have considered Riley’s remaining arguments (none of which addresses the

applicability of the Rooker-Feldman doctrine), and we conclude that they are without

merit. Accordingly, the district court’s judgment of dismissal is AFFIRMED.

                                FOR THE COURT:
                                CATHERINE O’HAGAN WOLFE, Clerk of Court




                                          4